Citation Nr: 9933082	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a fractured right ankle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1983 
to June 1993.  This appeal arises from a June 1996 rating 
decision of the Newark, New Jersey, regional office (RO) 
which denied an increased evaluation of the veteran's 
service-connected residuals of a fractured right ankle, 
evaluated as noncompensable.  By a rating action dated in 
October 1997, the noncompensable disability evaluation 
assigned to the residuals of a fractured right ankle was 
increased to 10 percent, effective in May 1995.

The Board of Veterans' Appeals (Board) notes that this appeal 
also included the issue of entitlement to an increased 
evaluation for the service-connected residuals of a fractured 
right great toe.  The veteran subsequently withdrew his 
appeal in a statement dated in May 1998.  Therefore, the 
issue of entitlement to an increased evaluation for the 
service-connected residuals of a fractured right great toe is 
no longer the subject of appellate review.

The Board also observes that the veteran appears to have 
filed a claim for an earlier effective date for a combined 
disability evaluation of 50 percent.  The RO has yet to 
address this issue.  Nevertheless, the veteran's entitlement 
to an earlier effective date for a combined disability 
evaluation of 50 percent is not inextricably intertwined with 
the current appeal, and the issue is referred to the RO for 
appropriate action.  The Board notes that a November 1993 
rating action, in pertinent part, granted service connection 
for residuals of a right shoulder injury and residuals of a 
right ankle fracture.  The text portion of the rating 
indicates that a noncompensable evaluation was assigned to 
the former and a 20 percent evaluation was assigned to the 
latter.  It appears that the evaluations were switched on the 
rating sheet's list of disabilities and this error continued 
thereafter on later rating sheets.  This is brought to the 
attention of the RO for any action deemed appropriate.




FINDING OF FACT

The veteran's service-connected right ankle disability has 
caused marked limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for the 
residuals of a fractured right ankle have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, Part 
4, Diagnostic Code 5271 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran injured his 
right ankle in November 1990 while playing football.  He 
complained of pain and swelling.  There was increased 
tenderness around the medial malleolus.  A decreased range of 
motion was demonstrated.  An x-ray showed a fracture of the 
distal fibula.   The diagnosis was "slightly displaced left 
fibula fracture."  The veteran was placed in a short leg 
cast.  The cast was removed four (4) weeks later.

In June 1993, the veteran filed a claim for service 
connection for multiple conditions including the residuals of 
a broken right leg.  

The veteran was afforded a VA general medical examination in 
July 1993.  His right ankle was non-tender and non-swollen.  
Dorsiflexion was to 10 degrees.  Plantar flexion was to 20 
degrees.  An x-ray of the right ankle showed evidence of an 
old post-traumatic deformity involving the distal fibula.  
There was no evidence of acute fracture.  A small marginal 
osteophyte was seen laterally at the tibial plafond.  The 
diagnosis was residuals of a right ankle fracture.

Service connection for the residuals of a fractured right 
ankle was granted in November 1993.  A 20 percent disability 
rating was assigned.  However, in a letter informing the 
veteran of this decision, the RO indicated that a 
noncompensable disability rating had been assigned to his 
right ankle fracture, and that a 20 percent rating had been 
assigned to a right shoulder injury.  Two days later, the RO 
informed the veteran that the 20 percent rating was assigned 
to his right ankle fracture, and that his right shoulder 
disorder was to be rated as noncompensable.

In February 1994, the veteran filed a notice of disagreement 
with the noncompensable disability rating assigned to his 
right shoulder disability.  He made no reference to this 
right ankle.

Later, in a letter received in May 1995, the veteran 
indicated that he was unsure as to whether he was receiving 
compensation for his right ankle disorder or his right 
shoulder disorder.  He asked for RO clarification on this 
matter.

An October report from the Philadelphia VA Medical Center 
(VAMC) indicated that the veteran had been scheduled for a VA 
orthopedic examination to determine the severity of his 
service-connected disabilities, and that he failed to report 
for said examination.

By a rating action dated in October 1995, the RO continued 
the noncompensable disability rating assigned to the 
residuals of a fractured right ankle.  The RO indicated that 
the veteran failed to report for a scheduled VA examination.  
The RO stated that the results of said examination could have 
been material to the evaluation of the veteran's service-
connected disability.  

In a letter received in October 1995, the veteran asked that 
he be evaluated for all his service-connected disabilities.  
He said he had yet to receive an examination for the 
residuals of a fractured right ankle.  He also indicated that 
he was currently receiving all his medical treatment through 
the Philadelphia VAMC.

The veteran was afforded a VA orthopedic examination in 
November 1995.  The examination pertained to an evaluation of 
his service-connected right shoulder disability.  The 
examination report contained no findings with regard to the 
veteran's right ankle.

The veteran was afforded another VA orthopedic examination in 
February 1996.  He stated that he fractured his right ankle 
while playing football.  He complained of intermittent right 
ankle pain.  He said the pain was worse with exertion or 
cold, damp weather.  He also complained of stiffness in the 
morning.  On physical examination, the right ankle was mildly 
tender on the right lateral malleolus.  The ankle was non-
swollen.  Dorsiflexion was limited to 25 degrees.  Plantar 
flexion was limited to 25 degrees.  The assessment was 
residual fracture of the right ankle with osteophyte 
formation and mild decreased range of motion.

In June 1996, the noncompensable disability rating assigned 
to the residuals of a fractured right ankle was continued.  
The RO found that the criteria for a 10 percent disability 
rating had not been met.

An August 1996 report from D.A. Bundens, M.D., shows that the 
veteran was seen for complaints of ankle pain.  He said he 
had persistent problems with prolonged standing or stressful 
maneuvers.  His ankle had good range of motion, although he 
had very little dorsiflexion.  He had good stability.  There 
was no specific tenderness.  X-rays of the ankle were 
reported to have revealed good joint space and good reduction 
of the ankle mortise.  The veteran did have osteophyte 
forming on the anterior lip of the tibia.  The assessment was 
degenerative joint disease of the right ankle.

Outpatient treatment records from the Philadelphia VAMC dated 
from May 1995 to September 1995 were associated with the 
claims folder.  In May 1995, the veteran was seen for 
complaints of right ankle pain.  He said he had been 
experiencing right ankle discomfort since sustaining an 
inservice fracture.  Dorsiflexion was to 15 degrees.  Plantar 
flexion was to 40 degrees.  Pain was observed with 
dorsiflexion.  There was crepitus.  There was no instability.  
X-rays showed a healed distal fibula fracture with anterior 
and medial osteophytes.  The veteran was issued a lace up 
ankle brace.

The veteran filed a substantive appeal in May 1997.  Pursuant 
to 38 C.F.R. §§ 4.40 and 4.45, he argued that his VA 
examination had failed to consider pain on motion and 
functional loss due to pain on motion when evaluating his 
service-connected right ankle disability.  He also maintained 
that weakness in his right ankle adversely affected his 
functional ability.

In August 1997, the veteran was afforded a VA orthopedic 
examination.  He complained of right ankle pain that was 
getting progressively worse over the years.  He said the pain 
was exacerbated by prolonged standing, walking, climbing, and 
cold, damp weather.  His right ankle was non-tender and non-
swollen.  Dorsiflexion was limited to 25 degrees.  Plantar 
flexion was limited to 25 degrees.  The impressions were 
residuals fractured right ankle with decreased range of 
motion and degenerative joint disease of the right ankle with 
decreased range of motion.

In October 1997, the noncompensable disability rating 
assigned to the residuals of a fractured right ankle was 
increased to 10 percent, effective in May 1995.  The RO 
determined that a higher evaluation of 20 percent was not 
warranted because there was no evidence of marked limitation 
of motion of the right ankle.  A supplemental statement of 
the case was mailed to the veteran in October 1997.

The veteran was afforded another VA orthopedic examination in 
April 1999.  He endorsed right ankle pain and stiffness for 
the past several years.  He said the symptoms had 
progressively worsened over the years.  There was minimal 
tenderness around the ankle.  There was no evidence of 
swelling.  Dorsiflexion was to 10 degrees.  Plantar flexion 
was to 20 degrees.  There was no evidence of easy 
fatigability, incoordination, or additional loss of range of 
motion.  An x-ray of the ankle was noted to be normal.  The 
impression was strain arthritis of the right ankle joint with 
loss of range of motion.

By a rating action dated in April 1999, the 10 percent 
disability evaluation assigned to the residuals of a 
fractured right ankle was continued.  The RO determined that 
an increased evaluation not warranted on a schedular or 
extra-schedular basis.  A supplemental statement of the case 
was issued in June 1999.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. §3.159 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

The Board notes that the veteran's right ankle disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5271.  Under this regulatory 
provision, moderate limited motion of the ankle warrants a 10 
percent evaluation.  A 20 percent evaluation is applied when 
there is marked limitation of motion of the ankle.  The 
normal ranges of motion for the ankle are from 0 to 20 
degrees dorsiflexion and from 0 to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

In this case, the April 1999 VA examination report reflects 
that the range of motion of the veteran's right ankle was 
dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  
The May 1995 outpatient treatment report from the 
Philadelphia VAMC and the August 1996 examination report from 
Dr. Bundens contained similar range of motion findings.  
Based on the foregoing, the Board finds that the symptoms of 
the veteran's right ankle disability more nearly approximate 
the criteria required for a 20 percent rating under 
Diagnostic Code 5271.  A 20 percent rating is the maximum 
schedular evaluation assignable under Diagnostic Code 5271.  
The veteran can not receive a higher disability evaluation 
under this diagnostic code.

The Board recognizes that 38 C.F.R. §§ 4.40 and 4.45 (1999) 
require it to consider the veteran's pain, swelling, weakness 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  The U.S. Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by the veteran.  However, when a veteran is assigned 
the maximum disability evaluation under a limitation of 
motion diagnostic code, an increase based upon complaints of 
pain is not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

While a 20 percent rating is the maximum schedular evaluation 
assignable under Diagnostic Code 5271, the Board observes 
that a higher rating may be assigned under Diagnostic Code 
5270, ankylosis of the ankle.  A 30 percent evaluation under 
Diagnostic Code 5270 requires that the ankle be fixed in 
plantar flexion at an angle between 30 degrees and 40 
degrees, or in dorsiflexion at an angle between 0 degrees and 
10 degrees.  Here, there is no clinical evidence of ankylosis 
of the right ankle.  Accordingly, an evaluation under 
Diagnostic Code 5270 would be inappropriate.

The Board has also reviewed the veteran's complaints of 
chronic pain and limitation of motion of the right ankle 
under Diagnostic Code 5262, impairment of the tibia and 
fibula.  Diagnostic Code 5262 provides that a 30 percent 
disability rating is assignable when there is malunion of the 
tibia and fibula with marked disability of the ankle.  There 
is no evidence of record that demonstrates that the residuals 
of the veteran's inservice right ankle fracture caused a 
malunion of the tibia and fibula.  An evaluation under 
Diagnostic Code 5262 would also be unwarranted.

Finally, the Board has considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
residuals of a fractured right ankle do not result in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.  A disability rating in excess of 
20 percent is not warranted.


ORDER

A 20 percent evaluation for the residuals of a fractured 
right ankle is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

